DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-15,21-25 in the reply filed on 12/16/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,4-5,9-11,21-23,25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim  et al (USD Pub No. 20160284821), in view of Liang et al (US Patent No. 11081559).


 	With respect to claim 1, Kim et al discloses an epitaxial source (170,Fig.7, para 20)  feature and an epitaxial drain feature (180,Fig.7, para 20); a vertical stack of channel members (128,Fig.5) disposed over a backside dielectric layer (Para 14), the vertical stack of channel members extending between the epitaxial source feature and the epitaxial drain feature along a direction (along y direction,Fig.7); a gate structure (154,Fig.14) wrapping around each of the vertical stack of channel members (Fig.14). However, Kim et al does not explicitly disclose a backside source contact disposed in the backside dielectric layer, wherein the backside source 

 	With respect to claim 2, Liang et al discloses a frontside drain contact  (112,308, Fig.3) over the epitaxial drain feature (according to Kim et al).

 	With respect to claim 4, Liang et al discloses wherein a width of the top portion is smaller than a width of the bottom portion along the direction (Fig.3).

 	With respect to claim 5, Liang et al in Fig.3 does not explicitly disclose wherein a center line of the bottom portion is offset from a center line of the top portion. On the other hand, Liang et al in Fig.2 discloses wherein a center line of the bottom portion (116,Fig.2) is offset from a center line of the top portion (206,Fig.2). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above according to the teachings of Fig.2 of Liang et al such that a center line of the bottom portion is offset from a center line of the top portion, as a design choice.
 	
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).



 	With respect to claim 10, the arts cited above do not explicitly disclose wherein a ratio of the second height to the first height is between about 1.1 and about 2. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

 	With respect to claim  11, Liang et al in Fig.3 does not explicitly disclose wherein a center line of the second portion is offset from a center line of the first portion. On the other hand, Liang et al in Fig.2 discloses wherein a center line of the bottom portion (116,Fig.2) is offset from a center line of the top portion (206,Fig.2). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above according to the teachings of Fig.2 of Liang et al such that wherein a center line of the second portion is offset from a center line of the first portion, as a design choice.

 	With respect to claim 21, Kim et al discloses a first epitaxial feature and a second epitaxial feature (170,180,Fig.7); a plurality of nanostructure (128,Fig.2, para 22) disposed over a backside dielectric layer (para 14) , the plurality of nanostructure extending between the first epitaxial feature and the second epitaxial feature along a direction (x directionFig.14). However, Kim et al does not explicitly disclose  a backside contact disposed in the backside dielectric 

 	With respect to claim 22, Liang et al discloses  a frontside contact  (308,Fig.3) disposed directly over the second epitaxial feature (which is a drain according to both kim et al and Liang et al).



 	With respect to claim 25, Liang et al discloses wherein the width of the bottom portion is greater than the width of the top portion (Fig.3).


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim  et al (USD Pub No. 20160284821), in view of Liang et al (US Patent No. 11081559), Park et al (US Patent No. 7825472)

 	With respect to claim 3, the arts cited above do not explicitly disclose wherein a width of the top portion is greater than a width of the bottom portion along the direction. On the other hand, Park et al discloses wherein a width of the top portion (top portion of 15,Fig.5) is greater than a width of the bottom portion along the direction (bottom portion of 15,Fig.5). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above according to the teachings of Park et al such that top portion has a greater width than the bottom portion in order to create a more contact area on the source region for creating a better and more reliable connection.

s 6-8,12-15,24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim  et al (USD Pub No. 20160284821), in view of Liang et al (US Patent No. 11081559), in view of Liang et al (US Pub No. 20070296002,hereinafter Liang2)

 	With respect to claim 6, the arts cited above do not explicitly disclose further comprising a dummy epitaxial feature embedded in the backside dielectric layer. On the other hand, Liang2 discloses a silicide region (52,Fig.9) formed in the backside dielectric layer (14,Fig.9). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above according to the teachings of Liang2 such that silicide region is formed by creating a dummy epitaxial feature made out of silicon embedded in the backside dielectric layer, since silicon has a higher meting point than known conductors such as aluminum and copper, in order to create silicide regions below drain or the source regions for improving ohmic contact.

  	With respect to claim 7, the arts cited above do not explicitly disclose wherein the epitaxial drain feature comprises a first epitaxial layer in contact with the dummy epitaxial feature and a second epitaxial layer over the first epitaxial layer. On the other hand, Liang et al discloses that drain region (414 having hexagon top portion and a tail portion (first epitaxial) which is extended in to the substrate,Fig.5). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above according to the teachings of Liang in fig.5 such the tail region mentioned above is in contact with the silicide region by extending the tail region; therefore, having a first epitaxial layer in contact with the dummy epitaxial feature and a second epitaxial layer over the first epitaxial layer, in order to connect the drain region to a backside contact, for minimizing the size of the device.



 	
 	With respect to claim 12, the arts cited above do not explicitly disclose further comprising a dummy epitaxial feature embedded in the backside dielectric layer. On the other hand, Liang2 discloses a silicide region (52,Fig.9) formed in the backside dielectric layer (14,Fig.9). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above according to the teachings of Liang2 such that silicide region is formed by creating a dummy epitaxial feature made out of silicon embedded in the backside dielectric layer, since silicon has a higher meting point than known conductors such as aluminum and copper, in order to create silicide regions below drain or the source regions for improving ohmic contact.

 	With respect to claim 13, the arts cited above do not explicitly disclose wherein the epitaxial drain feature comprises a first epitaxial layer in contact with the dummy epitaxial feature and a second epitaxial layer over the first epitaxial layer. On the other hand, Liang et al discloses that drain region (414 having hexagon top portion and a tail portion (first epitaxial) which is extended in to the substrate,Fig.5). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above according to the teachings of Liang in fig.5 such the tail region mentioned above is in contact with the silicide region by extending the tail region; therefore, having a first epitaxial layer in contact with the dummy epitaxial feature and a second epitaxial layer over the first epitaxial layer, in order to connect the drain region to a backside contact, for minimizing the size of the device.



 	With respect to claim 15, Liang et al discloses wherein the second epitaxial layer is in contact with the plurality of channel members (408,Fig.5) and the first epitaxial layer is spaced apart from the plurality of channel members (Fig.5).

 	With respect to claim 24, Liang2 disclose a backside silicide feature (52,Fig.9) sandwiched between the first epitaxial feature (40 in view of Liang et al)  and the backside contact (54,Fig.9). 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895